SHARPNACK, C.J.
dissenting.
I respectfully dissent and would affirm. As indicated by the majority, there is a strong presumption that it is in the best interests of the child to be placed in the custody of the natural parent, but this presumption can be overcome by a showing that (1) the parent is unfit; (2) long acquiescence in the child living with others; or (3) voluntary relinquishment of custody of the child to others such that the affections of the child and the third party have become so interwoven that to sever them would seriously mar and endanger the future happiness of the child. McGuire, 487 N.E.2d at 460. However, as acknowledged by the majority, our review of the record is not limited only to determining the existence of one of these three conditions; instead we will presume that the trial court correctly applied the law and will consider “whether there is any evidence in favor of the trial court’s deter*749mination that the presumption the interest of the child would be best served by placing him in the custody of the natural [parent] had been sufficiently rebutted by the evidence.” L.K.T., 665 N.E.2d at 912 (quoting Turpen v. Turpen, 537 N.E.2d 537, 539 (Ind.Ct.App.1989)).
In its findings of fact, the trial court found the following facts, in pertinent part:
“4. During [the parents’] stay at Fort Polk, ... [B.H. and S.H.’s] mother was a housewife and never left the Children alone with their father due to concerns regarding Mr. Holley’s use of alcohol and propensity for violent out bursts. She hired a babysitter to be with the Children on those occasions when she needed to do errands or attend meetings away from home and Mr. Holley was at their residence.
8. From the time of [parents’] legal separation in 1991 until ... [the] divorce on July 8, 1994, the Children had infrequent visitation and letter communication with their father.
9. .. .When the Children’s parents’ divorce was finalized ... on November 27, 1996, [B.H. and S.H.] had not seen their father in one and one-half years, even though he was stationed in the United States during said period....
10. From the period beginning when the divorce was finalized on November 27, 1996 until their mother tragically died on December 21, 1998, [B.H. and S.H.’s] father exercised his visitation rights with them on only one occasion. On December 22, 1996, Mr. Holley took the Children to their paternal grandmother’s] ... home in Marion, Indiana. Mr. Holley, however, refused to tell their mother where he was taking them and, on the morning of December 24, 1996, mislead [sic] their mother to believe that [B.H. and S.H.] would be at the Chicago Airport at 7:00 that evening and that, if she did not pick them up at said time and place, he was taking them to Minnesota. While en route to Chicago, [Mother] and [Childress] telephoned [paternal grandmother’s] residence and were told that the Children were at her home....
11.[B.H. and S.H.’s] father came to their home in Greencastle again on December 28, 1996 to pick up the Children for an unscheduled visit and again would not disclose to their mother or their maternal aunt, Julie Carr, where he was taking the Children. When [B.H. and S.H.’s] mother and their aunt persisted to know where the Children were to be taken, [B.H. and S.H.] witnessed their father violently attack and physically batter Mrs. Carr. The Greencastle City Police were called to the scene and, when [B.H. and S.H.] spoke with the policemen and declined to leave with their father, Mr. Holley agreed to leave without the Children. Such incident precipitated a Petition for Protective Order being filed by [B.H. and S.H.’s] mother and Mrs. Carr against ■ Mr. Holley. An Emergency Protective Order was issued against Mr. Holley ....
12.... Mr. Holley did not visit with the Children ... [again] until ... the weekend commencing January 15, 1999.
*****
15. From December, 1991 to date, the Children have received infrequent written and telephone communications from their father and have received infrequent birthday and Christmas gifts. Although Mr. Holley sent [B.H.] a computer in June, 1998, electronic mail between the Children and their father has also been infrequent. Since ... January 14, 1999 ... [B.H. and S.H.] have received only one telephone call from Mr. Holley. The Children are estranged from their ab*750sentee father and Mr. Holley has lacked any significant interaction with them since December, 1991.
16. [Childress] is the only psychological father that [B.H. and S.H.] have known since December, 1991. The Children have continuously resided with [Childress] since September, 1994.... The Children readily express their love for [Childress] and trust him without reservation. They refer to [Childress] as ‘Dad’.
21. [B.H.], in particular, expresses that he is leery of why his father wants he and [S.H] at this time and both Children strongly desire to continue to live with [Childress]. They are willing to visit their father occasionally and agree that they would like to know him as a ‘friend’ but not as ‘Dad’.
22. The CASA Report filed by Cathy Taylor concludes that it is in the best interest of the Children to remain in Greencastle with [Childress]. [The children’s psychotherapist] concurs with said conclusion and his clinical findings confirm that any abrupt change for the Children would cause them undue anxiety and be emotionally harmful to them given their mother’s recent death and their strong bond with [Childress]. Mrs. Taylor notes in her Report that, when she confronted Mr. Holley about the Children’s desire to remain with [Chil-dress], he responded ‘Too bad, they’re my Kids’.
24.... Mr. Holley was in arrears concerning his child support obligation in the amount of $3,446.00 as of February 14,1997....
26.... On February 19, 1999, Mr. Holley’s child support arrearages total $2,148.18 ....
28. Mr. Holley acknowledges that he has no parenting skills. He admits his verbal and physical abusiveness and that he has never been counseled regarding anger control or received any psychiatric counseling. He admits his history of excessive drinking. ... [H]e was arrested for Driving While Intoxicated in 1998 ... and he received a citation for Public Intoxication at a bar .... The Psychological Report on Mr. Holley also states in relevant part:
‘... he is likely to come across as rather demanding and intolerant. There is a sense of entitlement about him... He is not very flexible in his approach to problems ... It is likely that he will engage in conflicts with others from time to time as he can be overly self-focused and have difficulty understanding the viewpoints of others and may lack empathy for them.” ’
Record, pp. 97-105.
The evidence substantially supports these findings. From these findings of fact, the court made the following conclusions, in pertinent part:
“2. The overwhelming factual evidence in the Cause confirms and supports this Court’s ruling that: (a) Mr. Holley should not have custody of [B.H. and S.H.]; (b) Mr. Holley’s lack of significant communication and the long periods of time when he did not visit with the Children, together with his lack of financial support of them, is tantamount to Mr. Holley having abandoned them; (c) the Children’s happiness, stability and emotional well being will be jeopardized if he is awarded custody of them; (d) the Children have a strong bond with [Childress]; (e) it is in [B.H. and S.H.’s] best interest to remain in the custody of [Chil-dress]; and (f) [Childress] is here*751by appointed as the Children’s Guardian, until further order of the court.
3. It is clear to this Court that Mr. Holley’s history of alcohol and abusiveness and his lack of taking an active role in the Children’s lives presents a severe stumbling block for the Children to have a close relationship with him at this time.
#❖
16. In the instant Case [Childress] has met his burden and shown in his petition for permanent Guardianship and by clear and cogent evidence ... that Mr. Holley is both unfit and had abandoned them. [Childress] has overcome the presumption in favor of the surviving parent and proven that it is not in the best interest of [B.H. or S.H.] to be placed in the custody of their father.”
Record, pp. 105-109.
In reversing the trial court, the majority holds that the evidence is insufficient to support the conclusion that Holley is unfit or abandoned his children. Accepting that Holley could not be characterized as unfit or has having abandoned his children, the present case presents circumstances which support a conclusion that custody by a nonparent is in the children’s best interest, even though not falling within the three traditional exceptions listed in case law. See, e.g., In re Huber, 723 N.E.2d 973, 976 (Ind.Ct.App.2000) (stating that “[w]e agree with the trial court that there are perhaps circumstances outside of the three traditionally listed in case law which might support a conclusion that custody of the children by a nonparent is in their best interest”). Given the standard of review that is to be employed in cases such as these, I believe that the findings and conclusions of the trial court are sufficient to uphold the grant of custody to Childress.
In Turpen, the father had custody of the child. Turpen, 537 N.E.2d at 538. When the child was five, the father died and the paternal grandparents sought custody of the child. Id. The evidence offered to rebut the presumption in favor of the biological mother was as follows: (1) Mother had been a heavy drinker in the past and although she declared that she had only drank infrequently in the last four years, she never received counseling for the problems which precipitated her drinking; (2) Mother’s brother had difficulty controlling his alcohol consumption and got into a fight with Mother’s boyfriend in the child’s presence; (3) Mother’s boyfriend, who had been convicted of reckless driving after an alcohol-related offense, locked the child in a closet on one occasion; (4) Mother’s psychological evaluation indicated that she tended to be compulsive, make impulsive judgments when under emotional stress, and to repress or suppress unpleasant events. Id . at 539-540. Much of the remaining evidence about Mother presented her in a positive light, showing her to be capable of being a custodial parent of the child. Id. at 540. Evidence presented indicating that it was in the child’s best interest to remain with his grandparents included the child’s strong desire to stay with his grandparents, the child’s exclusion of the mother when asked to draw a picture of his family, and testimony from a psychologist that it would be in the child’s best interest to remain with his grandparents because in doing so he would be able to maintain the relationships and daily routine established by his father and would be at a lesser risk of becoming an alcohol abuser than if placed with his mother. Id. In upholding the trial court’s grant of custody to the grandparents, Judge Robertson wrote:
“We recognize that much of the evidence was favorable to [Mother] and that this case is a close one. Wdiile we might not have attached as much significance to the evidence recited above as the trial court apparently did, and while admittedly the evidence is not overwhelming, this evidence does support the trial *752court’s determination that the presumption in favor of the mother had been adequately rebutted.”

Id.-

The instant case is similar in that Holley has a history of alcohol abuse and anger control problems for which he has never received counseling. While Holley claims that he now drinks only minimally, he was arrested for driving while intoxicated as recently as 1998 and was thereafter arrested for public intoxication. This indicates that Holley still has unresolved issues with regard to his drinking. Moreover, Holley, battered the children’s aunt while in- the presence of the children, wreaked havoc during his infrequent visits with the children, and was largely absent from the children’s lives.2 Considering this information, along with the fact that the children are emphatic about their desire to remain with Childress and that the CASA and the children’s psychotherapist both indicated that remaining with Childress was in the children’s best interest, there is sufficient evidence to support the trial court’s determination that Childress had adequately rebutted the presumption in favor of Holley. See id.; c.f. Huber, 728 N.E.2d at 976 (a generalized finding that placement of the child with a nonparent is in the best interests of the child is insufficient to support such a decision). Also, the trial judge interviewed B.H. and S.H., who are fourteen and thirteen respectively, in camera in order to better ascertain their wishes and best interests. See, e.g., Ind. Code § 31-17-2-9 (allowing the court to interview a child in chambers to ascertain his or her wishes); Ind. Code § 31-17-2-8 (noting that the court must consider all relevant factors in making custody determinations, including the wishes of the child, with the wishes of the child given more consideration if the child is at least fourteen years old); Blue v. Brooks, 261 Ind. 338, 342-343, 303 N.E.2d 269, 272 (1973) (quoting Bailey, 412 P.2d 480, 484 (Ariz.Ct.App. 1966) (noting that confidential interviews between the court and the children involved should be encouraged and that the “information given to the trial judge during the in chambers conference may well be the crucial and determining factor in the court’s decision”)). Although the contents of the interview was not included as part of the record and therefore not before this court for review, we must assume that the trial court’s decision, which I believe there is substantial evidence on the record to sustain, is fortified and strengthened by the in chambers con-' ference. See Blue, 261 Ind. at 343, 303 N.E.2d at 272 (quoting Bailey, 412 P.2d at 484). We may not reweigh the evidence nor substitute our judgment for that of the trial court. I respectfully dissent and would affirm.

. The majority indicates that the evidence that Holley was physically abusive to the children’s mother, verbally abusive to B.H., and abused alcohol is not relevant because these incidents occurred at least ten years prior to these proceedings and there is no evidence that anger control or alcohol abuse remain to be problems for Holley. However, Holley has had two alcohol related arrests in the fairly recent past and admittedly battered the children's aunt, in the presence of the children, only three years prior to the custody order from which he is appealing. Therefore, there is evidence that Holley continues to have problems with alcohol abuse and anger control, making the aforementioned evidence relevant in this custody determination.